IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11264
                         Summary Calendar



CARL J. NICHOLS,

                                         Plaintiff-Appellant,

versus

JOSEPH K. PRICE, Warden; STEVEN N. RICH,
Assistant Warden; JAMES TURNER; LARRY J.
PATTISON, Sergeant; JOHN W. THOMAS,
Correctional Officer III; RICHARD A. DUFFY;
JIMMY D. BAGBY; TOMMY R. ROBERT; JOHN DOE,
#1; JOHN DOE, #2,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:00-CV-173
                      --------------------
                         March 14, 2002

Before GARWOOD, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Carl J. Nichols, Texas prisoner #670714, appeals the

district court’s dismissal of his civil rights action as

frivolous under 28 U.S.C. § 1915(e).

     The district court did not abuse its discretion in denying

Nichols’ claim that he was denied access to courts as Nichols

failed to show that the defendants’ actions prejudiced his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11264
                                -2-

position in any legal proceeding.    See Lewis v. Casey, 518 U.S.

343, 350-51 (1996).   Nichols’ claims of retaliation for asking to

speak to a supervisor about a correctional officer’s conduct and

for exercising his right to access to the courts are frivolous as

Nichols failed to show that the correctional officers involved

had any retaliatory intent.    See Woods v. Smith, 60 F.3d 1161,

1166 (5th Cir. 1995).

     Nichols’ claim that he was denied due process at his

disciplinary hearing because he was not allowed to call any

witnesses is likewise frivolous.    Nichols may not recover damages

for an allegedly unconstitutional disciplinary proceeding unless

he establishes that the disciplinary proceeding has been

reversed, expunged, or declared invalid.    See Edwards v. Balisok,

520 U.S. 641, 646-48 (1997).   Nichols fails to make such a

showing.

     Nichols’ appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R.

42.2.   The dismissal of this appeal as frivolous and the district

court's dismissal of this lawsuit as frivolous constitute two

strikes for purposes of the 28 U.S.C. § 1915(g) bar.    Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).   We caution Nichols

that once he accumulates three strikes, he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).
                     No. 01-11264
                          -3-

DISMISSED AS FRIVOLOUS; WARNING ISSUED.